Citation Nr: 1145334	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-00 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected laceration of the left middle finger.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected peripheral lesion of the left eye.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the above claims. 


FINDINGS OF FACT

1.  The competent and credible evidence of record indicates that the Veteran's left middle finger scar is superficial and manifested by pain.

2.  The Veteran's left eye disability is manifested by, at worst, corrected visual acuity of 20/20 in the right eye and 20/30 in the left eye, a full field of vision bilaterally, mild cataract, anisometropia, suspect glaucoma, and peripheral retinal pigmentation. 

3.  The evidence does not show that the Veteran's service-connected disabilities are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but no greater, for painful scar of the service-connected left middle finger laceration has been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

2.  The criteria for a disability rating in excess of 10 percent for elevated peripheral lesion of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.75, 4.76, 7.76a, 4.84a, Diagnostic Codes 6001-6080 (2008). 
3.  Application of extraschedular provisions for the service-connected disabilities is not warranted.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for his service-connected scar of the left middle finger and elevated peripheral lesion of the left eye.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in August 2005, and notice with respect to the degree of disability, by a letter mailed in October 2008.  Although the October 2008 letter pertaining to the degree of disability was provided after the initial adjudication of the claims, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims in the November 2008 statement of the case (SOC) and August 2009 supplemental statement of the case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

The Board is cognizant of the fact that that the Veteran was not provided notice with respect to the effective date element of his claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As these are claims for increased ratings, elements (2) and (3), current existence of a disability and relationship of such disability to the Veteran's service, are not at issue. Concerning element (4), degree of disability, the Veteran received specific notice as to that issue in the above-referenced October 2008 letter.  The remaining issue, element (5), effective date, is rendered moot with respect to the Veteran's left eye disability claim based on the denial of this claim by the RO.  With regard to the Veteran's left middle finger scar claim, because the Board is granting this claim effective one year prior to the date of the Veteran's claim for an increased rating, the Board finds that a lack of notice as to the effective date element of the Veteran's claim is also rendered moot.  See 38 C.F.R. § 3.400(o)(2) [the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, and the application is received within one year from such date.].    

The Veteran is obviously aware of what is required of him and of VA.  Indeed, he has retained the services of a representative and has personally submitted evidence and argument in support of his claims.  Because there is no indication that there exists any additional evidence that could be obtained which would have an effect on the outcome of this case, further VCAA notice is not necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as postservice VA treatment records.  

The Veteran was afforded VA examinations in August and September 2005 as well as in July 2009.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's left eye and left middle finger scar disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the there is no indication in the VA examination reports as to whether the Veteran's claims folder was available and reviewed.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of impaired vision and pain in his left middle finger.  Examinations were then performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  In his January 2009 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Higher evaluation for left middle finger scar

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2011); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Veteran's service-connected laceration of the left middle finger is rated under Diagnostic Code 7805 [limitation of function of affected part].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case the Veteran filed his increased rating claim in June 2005.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

Diagnostic Code 7800 concerns scars of the head, face or neck and is therefore not applicable as the Veteran's scar is on his left middle finger.  

Diagnostic Code 7801 provides a 10 percent evaluation for scars that are deep or that cause limited motion, and have an area of at least six square inches (39 sq. cm.).  Diagnostic Code 7802 provides a 10 percent evaluation for scars that are superficial, do not cause limited motion, and have an area of 144 square inches (929 sq. cm.) or greater.  There is no evidence to suggest that the left middle finger scar meets the measurement criteria for a 10 percent disability rating under either of these diagnostic codes.  As such, Diagnostic Codes 7801 and 7802 do not aid the Veteran.

Diagnostic Code 7803 provides a 10 percent evaluation for superficial and unstable scars.  An unstable scar is specifically defined by Diagnostic Code 7803 as one "where, for any reason, there is frequent loss of covering of skin over the scar."  None of the medical evidence of record, including the September 2005 and July 2009 VA examination reports, has noted loss of skin covering on the Veteran's left middle finger scar.  Accordingly, Diagnostic Code 7803 is not for application. 

Diagnostic Code 7805 provides that scars are to be rated based on limitation of function of the affected part.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5229 [limitation of motion of index or long finger], a 10 percent disability rating is warranted for limitation of motion of the long finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or with extension limited by more than 30 degrees.  Notably, the July 2009 VA examination report indicates that the Veteran was able to touch the tip of his middle finger with his thumb, and range of motion testing of the metacarpal phalangeal joint was up to 90 degrees with no pain and no change with repetition, and proximal interphalangeal joint was up to 70 degrees with pain at 40 degrees with no change after three repetitions.  There is no indication a greater limitation of motion exists.  

The Board observes that the medical evidence of record documents a diagnosis of degenerative joint disease of the proximal interphalangeal joint.  See, e.g., the July 2009 VA examination report.  Moreover, Diagnostic Code 5003 [degenerative arthritis] requires that the disability be rated based on limitation of motion of the affected part.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  For the purpose of rating disabilities due to arthritis, the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered a group of minor joints.  See 38 C.F.R. § 4.45 (2011).

In this case, however, a 10 percent disability rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for degenerative arthritis.  Crucially, degenerative joint disease is present in only the distal interphalangeal joint of the second digit of the left hand, and therefore does not constitute a group of minor joints, as defined by 38 C.F.R. § 4.45.  See, e.g., the July 2009 VA examination report.  Consequently, the Veteran is not entitled to a 10 percent rating under Diagnostic Code 5003 for limitation of motion due to degenerative arthritis.  As such, Diagnostic Code 7805 is not for application. 

Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for scars that are painful.  Diagnostic Code 7804 is deemed by the Board to be the most appropriate primarily because it pertains most specifically to the service-connected disability in the Veteran's case (painful scar).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.  Accordingly, the Board will analyze the Veteran's claim under Diagnostic Code 7804.  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran was afforded a VA examination for his left middle finger scar in September 2005.  Notably, he complained that he experienced constant soreness in his middle finger as a result of his laceration on a daily basis, to include excessive activity such as gripping objects or carrying a heavy grocery bag or at work when mopping the floor and holding smaller objects.  Upon physical examination, the VA examiner reported that the Veteran was able to flex all fingers to palmar crease and could oppose his thumb to all fingers.  Moreover, the Veteran had no problem with normal grasping, pulling, and pushing except some soreness and stiffness and mild limitation of range of motion of the left proximal interphalangeal joint.  Range of motion testing of the left middle finger proximal interphalangeal joint showed flexion of 80 degrees with mild pain, tenderness, and crepitus noted with pain and stiffness noted on repetition.  An X-ray report showed an impression of residuals of an injury with deformity of the left middle finger proximal interphalangeal joint.  

The Veteran was provided a subsequent VA examination for his left middle finger laceration in July 2009.  The Veteran continued his complaints of difficulty gripping objects.  Upon physical examination of the Veteran's left middle finger, the VA examiner noted that the Veteran's finger became "thick" in appearance, his thumb touched the tip of all fingers, and the tip of the middle finger touched the tip of the ring finger because of ulnar deviation.  Range of motion testing of the proximal interphalangeal joint was up to 70 degrees with pain at 40 degrees and no change in range of motion after three repetitions.  Further, left hand strength was measured 4/5 with diminishing grasping and holding ability secondary to the tip of the middle finger overlapping the tip of the ring finger when the hand was clenched.  An X-ray report of the Veteran's left middle finger showed no new fracture, dislocation, or osseous destructions.  The examiner diagnosed the Veteran with status post fracture and laceration of the left middle finger with degenerative joint disease of the proximal interphalangeal joint and ulnar deviation of the finger.   

The Board also observes that the Veteran has submitted lay statements indicating that his laceration of the left middle finger causes him pain and loss of function.  See, e.g., the Veteran's notice of disagreement dated in September 2006.  The Board notes that the Veteran is competent to identify obvious physical defects as to a scar and that the scar causes pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Because the Veteran has stated that his left middle finger scar causes pain, and the evidence of record clearly indicates that his finger has become thick in appearance, the Board finds that a 10 percent evaluation for the scar under Diagnostic Code 7804 is warranted.  In reaching this conclusion, the Board observes that the 10 percent rating to be assigned is the highest possible disability evaluation assignable for the Veteran's residual scar disability under Diagnostic Code 7804.    

In sum, the Board finds that under Diagnostic Code 7804, the Veteran is entitled to a 10 percent evaluation.   

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's left middle finger laceration was not more or less severe during the appeal period.  Specifically, as discussed above, the September 2005 and July 2009 VA examination reports indicate that the Veteran's left middle finger scar symptomatology has been painful throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than the newly assigned 10 percent for any time from June 2004 to the present. 

Higher evaluation for left eye disability

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

The Veteran is currently assigned a 10 percent disability rating for his peripheral lesion of the left eye under Diagnostic Code 6001 [keratitis].  See 38 C.F.R. § 4.20 (2011) [when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous].

The RO rated the Veteran's left eye disability by analogy using the criteria found in Diagnostic Code 6001, which contemplates disability due to keratitis.  38 C.F.R.    § 4.84a, Diagnostic Code 6001 (2008).  Because of the nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2011).  The Board can identify no more appropriate Diagnostic Codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Therefore, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 6001.  

During the pendency of the Veteran's appeal, the schedular criteria by which eye disabilities are rated changed.  See 73 FR 66550 (November 10, 2002) (effective December 10, 2008); see also 38 C.F.R. § 4.84a, Diagnostic Codes 6001 to 6091 (2011).  However, because the amended regulations apply only to claims received by VA on or after December 10, 2008, that version of the eye regulations will not be applied here.  See id.  

Under the old Diagnostic Code 6001, chronic keratitis is to be rated from 10 percent to 100 percent disabling based on impairment of visual acuity or field loss, pain, rest requirements, or episodic incapacity, combining an additional rating of 10  percent during continuance of active pathology.  38 C.F.R. § 4.84a,   Diagnostic Code 6001 (2008).  The minimum evaluation during active pathology is 10 percent.  Id.

Impairment of visual acuity is rated under Diagnostic Codes 6061 to 6079.  38 C.F.R. § 4.84a.  In rating impairment of visual acuity, the best distant vision obtainable after best correction by glasses will be the basis of rating, except 1) in cases of keratoconus in which contact lenses are medically required, or 2) if there exists a difference of more than 4 diopters of spherical correction between the two eyes.  38 C.F.R. § 4.75.  In this case, however, there is no evidence indicating that the Veteran has been diagnosed with keratoconus, or that there is a difference of more than 4 diopters of spherical correction between his two eyes.  Accordingly, the best distant vision obtainable after best correction by glasses will be the basis of his visual acuity rating. 

Under Diagnostic Codes 6061 to 6079, a noncompensable rating is assigned if corrected visual acuity is 20/40 or better in both eyes.  38 C.F.R. § 4.84a,   Diagnostic Code 6079.  A 10 percent rating is assigned for vision of either 20/40 or 20/50 in one eye and 20/50 in the other, or vision of 20/40 in one eye and 20/70 or 20/100 in the other.  38 C.F.R. § 4.84a, Diagnostic Code 6078.  A 20 percent evaluation is assigned for vision of 20/70 in one eye and 20/50 in the other, or vision of 20/100 in one eye and 20/50 in the other.  38 C.F.R. § 4.84a, Diagnostic Code 6078.  A 20 percent evaluation is also assigned for vision of 20/200 in one eye and 20/40 in the other, or vision of 15/200 in one eye and 20/40 in the other.  38 C.F.R. § 4.84a, Diagnostic Code 6077.  Higher disability ratings are available for additional loss of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Code 6061-6077.  

Impairment of visual field is rated under 38 C.F.R. § 4.84a, Diagnostic Code 6080.  Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76.  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians is: temporally: 85 degrees; down temporally: 85 degrees; down: 65 degrees; down nasally: 50 degrees; nasally: 60 degrees; up nasally: 55 degrees; up: 45 degrees; and up temporally: 55 degrees.  The total is 500 degrees.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  38 C.F.R. §  4.76a.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a.  

Under Diagnostic Code 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees,  bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.   Higher disability ratings are available for additional loss of the visual field.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  

Based on a thorough review of all of the evidence of record, including two VA examination reports and the Veteran's VA treatment records, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's elevated peripheral lesion of the left eye.  

In this regard, the Board finds it significant that, based on the evidence of record, the Veteran's left eye disability has been characterized by corrected visual acuity of no worse than 20/20 in the right eye and 20/30 in the left eye.  Specifically, at his August 2005 VA examination, the Veteran demonstrated corrected visual acuity of 20/20 in the right eye as well as 20/30 far acuity and 20/25 near acuity in the left eye.  Moreover, at a subsequent VA examination in July 2009, the Veteran demonstrated corrected visual acuity of 20/15 in the right eye and 20/25 in the left eye.  He reported that his vision was stable, and there were no recent changes.  

As noted above, under Diagnostic Codes 6061 to 6079, a higher disability rating of 20 percent based on loss of visual acuity is not warranted unless the Veteran demonstrates corrected vision of 20/70 in one eye and 20/50 in the other; 20/100 in one eye and 20/50 in the other; 20/200 in one eye and 20/40 in the other; or 15/200 in one eye and 20/40 in the other.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078.  In this case, the Veteran's corrected visual acuity is, at worst, 20/20 in the right eye and 20/30 in the left eye, which does not even approach the requirements for a 10 percent evaluation under Diagnostic Code 6078.  Therefore, he is not entitled to an increased rating based on loss of visual acuity.

Moreover, the Board finds it significant that the Veteran has been noted to have a full field of vision in both eyes.  In this regard, the Board notes that, at his July 2009 VA examination, the examiner reported "no deficit on confrontation fields."  There is no competent and probative evidence to the contrary.    

As noted above, under Diagnostic Code 6080, a higher evaluation of 20 percent based on loss of visual field is not warranted unless there is concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  In this case, however, the Veteran has consistently been shown to have a vision field that is full to finger counting and is within normal limits.  Significantly, at no point has a doctor indicated that the Veteran has any quantifiable loss in his field of vision, and much less, concentric contraction of the visual field to 60 degrees bilaterally, concentric contraction to 15 degrees unilaterally, or loss of the nasal half of the visual field bilaterally, as is required for a higher evaluation.  On the contrary, the competent and probative evidence shows that the Veteran has no deficit on confrontation fields.  Accordingly, the Veteran has consistently demonstrated a full field of vision bilaterally, and accordingly, does not even approach the criteria for a 10 percent rating based on field of vision loss under Diagnostic Code 6080.  As such, he is not entitled to an increased rating based on loss of visual field.

The Board also finds it significant that there is no evidence of record indicating that the Veteran has been required to rest or that he has had any episodic incapacity due to his elevated peripheral lesion of the left eye.  However, the Board acknowledges that the Veteran has been diagnosed with mild cataract, anisometropia, suspect glaucoma, and peripheral retinal pigmentation.  See the July 2009 VA examination report.  However, the July 2009 VA examiner also reported that a slit-lamp examination of the Veteran's eyes indicated that external findings, lids, punctae, conjunctiva, cornea, anterior chamber of the eye, iris, vitreous, macula, and vessels were within normal limits and there was no evidence of diplopia.  Further, although the VA examiner diagnosed the Veteran with pigmented peripheral lesions, she noted that the condition was stable.    

Based on the foregoing, the Board finds that the current 10 percent rating assigned for the Veteran's elevated peripheral lesion of the left eye appears to be based upon his glaucoma and mild peripheral retinal pigment pathology.  See 38 C.F.R. § 4.84a,   Diagnostic Code 6001.  In this regard, the Board reiterates the July 2009 VA examiner's findings that the Veteran's pigmented peripheral lesions are stable, and also that the findings of the examination are consistent with previous examinations with no change in status.  Moreover, the Veteran did not indicate any pain in his eyes during either the August 2005 or July 2009 VA examination.  However, to the extent the Veteran contends that he experiences eye pain, the Board finds that this has been considered in assigning the 10 percent evaluation and there is no additional continual active pathology that would warrant a higher rating.   Therefore, the Board concludes that the Veteran's elevated peripheral lesion of the left eye does not warrant more than the minimum 10 percent rating assigned on the basis of active pathology under Diagnostic Code 6001.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The United States Court of Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  

In this case, the Board has considered the applicability of 38 C.F.R. § 4.84a,   Diagnostic Codes 6010, 6014, 6015, 6016, 6017, 6018, 6020, 6021, 6022, 6025, 6029, 6031, 6034, and 6035.  However, because there is no evidence of record indicating that the Veteran has developed tuberculosis of the eye, new benign or malignant growths of the eye, central hystabmus, ectropion, conjunctivitis, entropion, lagophthalmos, epiphora, aphakia, dacryocysititis, pterygium, or keratoconus, these codes are inapplicable.  

The Board acknowledges that the Veteran has been diagnosed with glaucoma, cataracts, and peripheral retinal pigmentation.  Significantly, however, the competent and probative evidence does not show that the Veteran's glaucoma is congestive or inflammatory.  Diagnostic Code 6012 is therefore not for application.  Moreover, Diagnostic Code 6013 instructs to rate glaucoma as impairment of visual acuity or field loss and provides for a maximum 10 percent rating.  Additionally, Diagnostic Codes 6027 and 6028, which pertain to cataracts, instruct to rate under impairment of vision which the Board has analyzed above.  Further, Diagnostic Code 6011 provides a maximum 10 percent rating for unilateral or bilateral irregularities of the retina.  However, the evidence shows that the Veteran's peripheral lesions of the left eye are manifested by peripheral retinal pigmentation.  As such, rating the Veteran's disability under Diagnostic Code 6011 would amount to prohibited pyramiding.  

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's elevate peripheral lesion of the left eye was not more or less severe during the appeal period.  Specifically, as discussed above, the August 2005 and July 2009 VA examination reports indicate that the Veteran's left eye symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned 10 percent for any time from June 2004 to the present. 




Extraschedular consideration

The Board finds no evidence that the Veteran's service-connected left middle finger scar and left eye disability present such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2011).  The competent and probative evidence of record shows that manifestations of the Veteran's service-connected left middle finger scar and left eye disability do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  The Board finds that the evidence does not show frequent hospitalization due to the left middle finger scar and left eye disability or that the disabilities cause marked interference with employment beyond that envisioned by the schedular ratings assigned.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet.  App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Rice consideration

In granting in part and denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not asserted that he is unable to maintain substantial and gainful employment because of his service-connected left middle finger scar and left eye disability.  Additionally, the clinical evidence of record is pertinently absent of such.  Accordingly, the issue of TDIU has not been raised in this case.  
ORDER

Entitlement to a 10 percent evaluation for service-connected laceration of the left middle finger is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for service-connected peripheral lesion of the left eye is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


